                                          Case 3:20-cv-07182-JCS Document 157 Filed 06/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FACEBOOK, INC.,                                   Case No. 20-cv-07182-JCS
                                                         Plaintiff,
                                   8
                                                                                           ORDER DENYING REQUEST FOR
                                                  v.                                       REDACTIONS TO PREVIOUS ORDER
                                   9

                                  10     BRANDTOTAL LTD., et al.,                          Re: Dkt. No. 152, 153, 155
                                                         Defendants.
                                  11

                                  12          On June 3, 202, the Court filed an order provisionally under seal and ordered the parties to
Northern District of California
 United States District Court




                                  13   show cause why it should not be filed in the public record. See dkts. 152, 153. BrandTotal filed a

                                  14   response seeking sealing of two passages of the order. Response (dkt. 155). Facebook did not file

                                  15   a response. Generally, subject to exceptions not applicable here, a party must show “compelling

                                  16   reasons” to maintain documents in the record of a civil action under seal. Ctr. for Auto Safety v.

                                  17   Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016).

                                  18          The first passage at issue, appearing at page 4 of the Court’s order, concerns legal advice

                                  19   BrandTotal received from its Israeli counsel, for which the Court previously determined

                                  20   BrandTotal waived its attorney-client privilege. BrandTotal presents the following argument for

                                  21   sealing that portion of the order:

                                  22                   This information concerns legal advice BrandTotal requested prior to
                                                       the commencement of this litigation. This information was addressed
                                  23                   in the Court’s February 24, 2021, Order, where the Court recognized
                                                       the information was confidential and sealed this same information.
                                  24                   ECF No. 111 at 3; see also ECF No. 101-1 (explaining why
                                                       information is confidential and, if published would cause imminent
                                  25                   harm to BrandTotal). Moreover, these lines appear only in the
                                                       “Background” section of the Court’s order and are, at best,
                                  26                   tangentially related to the Court’s holdings.
                                  27   Response at 1. The previous order on which BrandTotal relies in fact held that BrandTotal’s now-

                                  28   waived privilege was not a basis for sealing and sealed only unrelated information based on other
                                           Case 3:20-cv-07182-JCS Document 157 Filed 06/09/21 Page 2 of 2




                                   1   confidentiality concerns, applying a relaxed standard of “good cause” for sealing exhibits

                                   2   submitted in support of a discovery motion, which is not applicable here to sealing an order of the

                                   3   Court addressing a motion to dismiss. See dkt. 111.1

                                   4          The second passage at issue, at page 5 of the Court’s order, addresses the declining

                                   5   functionality of a previous version of BrandTotal’s product after it was removed from Google’s

                                   6   web store. BrandTotal asserts that publishing “this information would harm BrandTotal by

                                   7   providing BrandTotal’s competitors insight into BrandTotal’s flagship product.” Response at 1.

                                   8   The parties have addressed at least in general terms the declining functionality of that product in

                                   9   the public record. The Court is not persuaded that BrandTotal is likely to suffer any meaningful

                                  10   competitive harm if slightly more specific information about a product version that is now entirely

                                  11   defunct is included in the public record.

                                  12          Accordingly, BrandTotal’s request to maintain portions of the Court’s order under seal is
Northern District of California
 United States District Court




                                  13   DENIED, and the Court will file the order unredacted in the public record.

                                  14          IT IS SO ORDERED.

                                  15   Dated: June 9, 2021

                                  16                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  17                                                    Chief Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                         To the extent BrandTotal is concerned that the passage describes operation of BrandTotal’s
                                       products, rather than that it reveals legal advice, BrandTotal has not shown compelling reasons to
                                  27   seal a description of product functionality it no longer uses, particularly when the source code for
                                       the product had been made publicly available and its operation was previously described in
                                  28   documents filed publicly in this case. See Order to Show Cause (dkt. 59) (noting these
                                       shortcomings with respect to a previous motion to file under seal).
                                                                                           2
